Citation Nr: 9917373	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for laryngopharyngitis 
due to gastroesophageal reflux.

5.  Entitlement to service connection for reactive airway 
disease with rhinitis and asthma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran, veteran's mother



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active service from July 1984 to November 
1986.

The Board of Veterans' Appeals (Board) notes the veteran's 
March 1996 substantive appeal included, in addition to those 
issues previously set forth, the issues of entitlement to 
service connection for dysthymia, adult situational disorder 
and/or personality disorder; entitlement to service 
connection for a bipolar disorder; and entitlement to service 
connection for eczema of the hands and feet.  In a June 1997 
statement, the veteran withdrew his claim for entitlement to 
service connection for dysthymia, adult situational disorder 
and/or personality disorder.  In an August 1997 supplemental 
statement of the case, the Regional Office (RO) granted 
service connection for a bipolar disorder and eczema of the 
hands and feet.  In an October 1997 statement, the veteran 
stated that his appeal regarding the issues of entitlement to 
service connection for a bipolar disorder and for eczema of 
the hands and feet had been satisfied by the August 1998 
rating decision.  Thus, those issues are not before the Board 
for consideration.

Following a hearing before a member of the Board in May 1999, 
the veteran submitted additional evidence consisting of 
statements in support of the veteran's claim from his spouse, 
F. M., R. C., and F. C.  The veteran also submitted a 
statement waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.



FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of sinusitis 
has not been presented.

2.  Competent evidence of a current diagnosis of bronchitis 
has not been presented.

3.  The veteran's current headache disorder cannot be 
disassociated from headaches first observed during service.

4.  Competent evidence of a nexus between laryngopharyngitis 
due to gastroesophageal reflux and an incident of service has 
not been presented.

5.  Competent evidence of a nexus between reactive airway 
disease with rhinitis and asthma and an incident of service 
has not been presented.



CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for bronchitis is not 
well grounded.  38 U.S.C.A. §  5107 (West 1991).

3.  A headache disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

4.  The claim for service connection for laryngopharyngitis 
due to gastroesophageal reflux is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for reactive airway 
disease with rhinitis and asthma is not well grounded.  
38 C.F.R. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for Sinusitis

Factual Background

Upon enlistment examination dated in May 1984, the veteran's 
systems were clinically evaluated as normal with the 
exception of wax in the left ear and identifying body marks, 
scars, and tattoos.  The veteran reported he was in good 
health.  Service medical records reflect various relevant 
assessments of sinus congestion, upper respiratory infection, 
mild sinusitis, and bilateral maxillary sinusitis.  Upon 
separation examination dated in November 1986, the veteran's 
systems were clinically evaluated as normal with the 
exception of a tattoo and a scar.  In his report of medical 
history dated in November 1986, the veteran reported that he 
was currently experiencing, or had in the past experienced, 
swollen or painful joints; ear, nose, and throat problems; 
sinusitis; eczema on his feet; bronchitis; shortness of 
breath; chronic cough; and low blood pressure.  

Department of Veterans Affairs (VA) outpatient treatment 
records dated from November 1994 to July 1995 reflect 
relevant diagnoses of an upper respiratory 
infection/sinusitis and maxillary sinusitis.

Upon VA examination of the nose and sinuses dated in July 
1995, the examiner noted there was no current evidence of 
active sinusitis.

VA outpatient treatment records dated from June 1995 to 
August 1996 reflect a relevant diagnosis of a sinus 
infection.  

At his November 1996 RO hearing, the veteran testified that 
he suffered from recurring sinusitis.  (Transcript, page 2).  
The veteran also testified that he was treated for sinusitis 
within one year of his discharge from service.  (Transcript, 
pages 5-6).  The veteran's mother, a registered nurse, 
testified the veteran had chronic and severe upper 
respiratory conditions during service and had continued to 
have them since discharge.  (Transcript, page 6).  

Upon VA examination dated March 26, 1998, the examiner noted 
that in reviewing the veteran's claims folder he found only 
one or two visits with symptoms referable to the upper 
respiratory tract.  The examiner opined there was no 
documented evidence in the veteran's claims folder to support 
a diagnosis of chronic sinusitis.  

A VA examination dated in June 1998 reflects a notation that 
the veteran had symptoms at times consistent with acute 
sinusitis and there was documentation of sinusitis in the 
military.  It was noted that a computed tomography scan of 
the paranasal sinuses dated in May 1998 was essentially 
negative.

In a statement dated in February 1999, R. C. stated he had 
known the veteran since he was a young man, and the veteran 
had experienced sinusitis on a regular basis since he was in 
the service.  

In February 1999 statement, the veteran's spouse stated the 
veteran had experienced an unusual number of sinus infections 
during the past twelve years.

At his May 1999 hearing before a Member of the Board, the 
veteran testified that he had sinusitis flare-ups about four 
times a year.  The veteran also testified he had been treated 
twice within the last 6 to 8 months for upper respiratory 
infections, including sinusitis.  (Transcript, page 5).  

Analysis

Following a review of the evidence of record, the Board 
concludes that service connection for sinusitis is not 
warranted.

In his report of medical history dated in November 1986, the 
veteran reported that he was currently experiencing, or had 
in the past experienced, sinusitis as well as ear, nose, and 
throat problems.  Relevant diagnoses of an upper respiratory 
infection/sinusitis, maxillary sinusitis, and a sinus 
infection were noted in VA outpatient treatment records dated 
from November 1994 to August 1996.  However, upon VA 
examination dated in July 1995, the examiner noted there was 
no current evidence of active sinusitis.  The veteran's 
mother, a registered nurse, testified at the November 1996 RO 
hearing that the veteran had chronic and severe upper 
respiratory conditions during service and had continued to 
have them since his discharge.

Upon VA examination dated March 26, 1998, the examiner noted 
only one or two treatment records with symptoms referable to 
the upper respiratory tract.  The examiner opined there was 
no documented evidence in the veteran's claims folder to 
support a diagnosis of chronic sinusitis.  However, a VA 
examination dated in June 1998 reflects a notation that the 
veteran had symptoms at times consistent with acute sinusitis 
and there was documentation of sinusitis during service.  
Additionally, in a February 1999 statement, R.C. stated that 
he had known the veteran since he was a young man, and the 
veteran had experienced sinusitis on a regular basis since he 
was in service.  In a February 1999 statement, the veteran's 
spouse stated the veteran had experienced an unusual number 
of sinus infections during the past twelve years.

The Board concludes the record is silent for a current 
diagnosis of sinusitis.  Unfortunately, the veteran's claim 
is supported solely by his own contentions and the February 
1999 statements of his spouse and others.  However, the Court 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the lay assertions from the veteran, 
his spouse, and others that he has experienced sinusitis 
since discharge from the service are neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred during his active service, neither he nor his 
lay witnesses are not competent to diagnose the nature or 
etiology of his current condition, if any.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  

The Board also notes that the November 1996 testimony of the 
veteran's mother is insufficient to establish a current 
diagnosis.  In Black v. Brown, 10 Vet. App. 279, 284 (1997), 
the Court bestowed little probative value on the opinion of a 
nurse, in part because she had no specialized medical 
knowledge of the disorder at issue.  The Board does not 
question the veteran's mother's qualifications as a nurse.  
However, the veteran's mother, while medically trained, has 
given no indication that she has special knowledge regarding 
upper respiratory conditions nor is there any evidence to 
that effect in the record.  Furthermore, there is no 
indication in the record that the veteran's mother ever 
participated in his treatment.  Thus, the mother's testimony 
is not probative medical evidence of a current diagnosis of 
sinusitis.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Goss 
v. Brown, 9 Vet. App. 109, 113 (1996) (treating nurse's 
statement enough to well ground claim where nurse 
participated in the treatment of the veteran for symptoms of 
frostbite).

The Court has limited service connection to those cases where 
the underlying in-service incident has resulted in a 
disability.  In the absence of proof of a present disability, 
a valid claim has not been presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, in the absence of 
competent evidence of a current diagnosis of sinusitis, the 
veteran's claim is not well grounded and must be denied.

II.  Service Connection Bronchitis

Factual Background

Upon enlistment examination dated in May 1984, the veteran's 
systems were clinically evaluated as normal with the 
exception of wax in the left ear and identifying body marks, 
scars, and tattoos.  The veteran reported he was in good 
health.  Service medical records reflect relevant assessments 
of bronchitis with an upper respiratory infection and 
bronchitis.  Upon separation examination dated in November 
1986, the veteran's systems were clinically evaluated as 
normal with the exception of a tattoo and a scar.  In his 
report of medical history dated in November 1986, the veteran 
reported that he was currently experiencing, or had in the 
past experienced, swollen or painful joints; ear, nose, and 
throat problems; sinusitis; eczema on his feet; bronchitis; 
shortness of breath; chronic cough; and low blood pressure.  

VA outpatient treatment records dated from November 1994 to 
July 1995 reflect various relevant assessments of bronchitis 
and an upper respiratory infection in June 1995, an upper 
respiratory infection in March 1995, and bronchitis in 
January 1995. 

Upon VA examination of the sinuses dated in July 1995, a 
relevant impression of acute viral respiratory disease was 
noted.  

VA outpatient treatment records dated from June 1995 to 
August 1996 are silent for treatment or diagnoses relevant to 
bronchitis.

At his November 1996 RO hearing, the veteran testified that 
he had bronchitis and/or upper respiratory infections at 
least two to three times per year.  (Transcript, page 3).  
The veteran's mother, a registered nurse, testified the 
veteran had suffered from chronic and severe upper 
respiratory conditions in service and since discharge.  
(Transcript, page 6).  

A VA examination dated in June 1998 notes the veteran had 
symptoms of acute bronchitis at times and there was 
documentation of these symptoms during service.  An undated 
report of VA physician Dr. S. C. notes there is evidence for 
a recurrent upper respiratory syndrome of some sort, and all 
of the claims of the veteran are possible.  However, Dr. C. 
also stated there was little or no substantiation of the 
claims as current problems.  

In an undated statement, the veteran's mother stated the 
veteran suffered from frequent and recurrent bronchitis.

A February 1999 letter from R.C. stated the veteran had 
experienced ongoing upper respiratory infections such as 
bronchitis on a regular basis since he was in the service.  

In a February 1999 statement, the veteran's spouse stated the 
veteran had experienced an unusual number of bronchial 
infections during the past twelve years. 

At his hearing before a Member of the Board in May 1999, the 
veteran testified that he had been diagnosed with bronchitis 
within the last 6 months.  
(Transcript, page 7).  

Analysis

The veteran contends he began suffering from bronchitis while 
on active duty and has continued to have recurrent episodes 
of bronchitis since his discharge from the service.  

Following a thorough review of the record, the Board 
concludes service connection for bronchitis is not warranted.

In his report of medical history dated in November 1986, the 
veteran reported that he was currently experiencing, or had 
in the past experienced, bronchitis.  Various relevant 
assessments of bronchitis and upper respiratory infections 
were noted in VA outpatient treatment records dated from 
November 1994 to July 1995.  Upon VA examination dated in 
July 1995, a relevant impression of acute viral respiratory 
disease was noted.  The veteran's mother, a registered nurse, 
testified at the November 1996 RO hearing that the veteran 
had suffered from severe and chronic upper respiratory 
conditions during and since his discharge from service.  In a 
statement dated in February 1999, R. C. stated the veteran 
had experienced ongoing upper respiratory infections such as 
bronchitis on a regular basis since he was in service.  The 
veteran's wife also stated in a February 1999 statement that 
the veteran had experienced an unusual number of bronchial 
infections during the past twelve years.  The veteran 
testified at his May 1999 hearing that he had been diagnosed 
with bronchitis within the last six months.

Additionally, a VA examination dated in June 1998 notes the 
veteran had symptoms of acute bronchitis at times and there 
was documentation of these symptoms during service.  An 
undated report of VA physician, Dr. S. C. notes there is 
evidence of a recurrent upper respiratory syndrome of some 
sort, and the veteran's claim was possible.  However, the 
physician also stated there was little or no substantiation 
of the claim as a current problem.

The Board concludes the record is silent for a current 
diagnosis of bronchitis.  Unfortunately, the veteran's claim 
is supported solely by his own contentions and the February 
1999 statements of his spouse and others.  However, the Court 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the lay assertions from the veteran, 
his spouse, and others that he has experienced bronchitis 
since discharge from the service are neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred during his active service, neither he nor his 
lay witnesses are not competent to diagnose the nature or 
etiology of his current condition, if any.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  

The Board also notes that the November 1996 testimony of the 
veteran's mother is insufficient to establish a current 
diagnosis.  In Black v. Brown, 10 Vet. App. 279, 284 (1997), 
the Court bestowed little probative value on the opinion of a 
nurse, in part because she had no specialized medical 
knowledge of the disorder at issue.  The Board does not 
question the veteran's mother's qualifications as a nurse.  
However, the veteran's mother, while medically trained, has 
given no indication that she has special knowledge regarding 
upper respiratory conditions nor is there any evidence to 
that effect in the record.  Furthermore, there is no 
indication in the record that the veteran's mother ever 
participated in his treatment.  Thus, the mother's testimony 
is not probative medical evidence of a current diagnosis of 
bronchitis.  See Rucker v. Brown, 10 Vet. App. 67 (1997); 
Goss v. Brown, 9 Vet. App. 109, 113 (1996) (treating nurse's 
statement enough to well ground claim where nurse 
participated in the treatment of the veteran for symptoms of 
frostbite).

The Court has limited service connection to those cases where 
the underlying in-service incident has resulted in a 
disability.  In the absence of proof of a present disability, 
a valid claim has not been presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, in the absence of 
competent evidence of a current diagnosis of bronchitis, the 
veteran's claim is not well grounded and must be denied.

III.  Service Connection for a Headache Disorder

Factual Background

Service medical records reflect several complaints of 
headaches.  Upon separation examination dated in November 
1986, the veteran's systems were clinically evaluated as 
normal with the exception of a tattoo and a scar. 

VA outpatient treatment records dated from November 1994 to 
July 1995 reflect a complaint of increased headache pain in 
November 1994.  An assessment of muscle contraction headaches 
was noted.  

VA outpatient treatment records dated from June 1995 to 
August 1996 reflect complaints of daily headaches.

Upon VA sinus examination dated in July 1995, a relevant 
impression of bitemporal headaches, not yet defined, was 
noted.  

Upon VA neurological examination dated in July 1995, the 
veteran reported a history of severe headaches beginning in 
the 1980's.  The veteran reported the headaches occurred 
approximately twice each day lasting from seconds to minutes.  
The examiner noted the cranial nerves were intact with a 
normal funduscopic, motor testing was intact, reflexes were 
present and symmetrical throughout.  Tandem gait and reflexes 
were noted as intact.  Sensory including light touch, 
pinprick, and vibration were noted as intact.  An impression 
of migraine variant was noted.  The examiner further opined 
that the veteran's headaches were of little consequence 
because of their extremely short duration.  

At his RO hearing in November 1996, the veteran testified he 
experienced consistent and daily headaches which he treated 
with over-the-counter medication before seeking treatment at 
a VA facility.  (Transcript, page 9).  

Upon VA neurological examination dated in March 1998, the 
veteran reported that his headaches began during service and 
that they continued to occur with the same frequency and 
severity.  It was noted the veteran had no hearing changes, 
visual changes, nausea, or vomiting with the headaches.  
Cranial nerves were noted as clinically intact, visual fields 
were noted as full to direct confrontation bilaterally, and 
no facial asymmetry was noted.  Sensory examination on the 
face was noted as normal with brisk corneal reflexes 
bilaterally.  The examiner noted the patient was quite clear 
that the headaches started during his service.  The examiner 
opined with 100 percent certainty that the veteran's 
headaches did begin while he was in the service.  

In a February 1999 statement, F. G. states the veteran has 
suffered from severe headaches occurring several times a week 
since December 1985.

In a February 1999 statement, R. C. states the veteran has 
experienced severe headaches on a regular basis since he was 
in the service.  It also states the veteran had treated 
himself for headaches for many years.  

In a February 1999 statement, F. M. states the veteran began 
to regularly experience headaches around 1985 to 1986.  F. M 
also stated the veteran suffered from headaches several times 
per week. 

In a February 1999 statement, the veteran's spouse stated the 
veteran had been tormented by persistent and excruciating 
headaches for the past twelve years.  The veteran's spouse 
also stated the veteran was troubled by headaches almost 
daily and had to avoid trigger factors such as bright light, 
noise, and wind.  

At his May 1999 hearing before a Member of the Board, the 
veteran testified he had headaches every day which were 
becoming more frequent and were lasting longer.  (Transcript, 
page 8).  The veteran testified he suffered from headaches 
while in the service and continued to suffer from headaches 
on a more or less continual basis since his discharge.  
(Transcript, page 10).  

Analysis

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claims for service connection for a headache disorder is in 
relative equipoise. 

Service medical records reflect several complaints of 
headaches.  VA outpatient treatment records dated from 
November 1994 to August 1996 reflect complaints of headaches.  
Upon VA examination dated in July 1995, an impression of 
migraine variant was noted, although the examiner opined that 
the veteran's headaches were of little consequence because of 
their short duration.  In statements dated in February 1999, 
the veteran's spouse as well as three others stated the 
veteran had experienced recurring headaches since 1985.  The 
veteran's spouse stated the veteran was troubled by headaches 
almost daily.  Finally, upon VA examination in March 1998, 
the examiner opined with 100 percent certainty that the 
veteran's headaches did begin while he was in service.

Although the March 1998 examiner appeared to base her opinion 
on the fact that the veteran was quite clear that his 
headaches had started during service, the veteran's 
statements are supported by the February 1999 statements from 
his spouse and three others.  

In light of the evidence set forth above, the Board is of the 
opinion that there is an approximate balance of positive and 
negative evidence regarding the merits of the issue.  
Accordingly, with all reasonable doubt resolved in favor of 
the veteran, service connection for a headache disorder is 
warranted.


IV.  Service Connection for Laryngopharyngitis Due to 
Gastroesophageal Reflux 

Factual Background

Upon enlistment examination dated in May 1984, the veteran's 
systems were clinically evaluated as normal with the 
exception of wax in the left ear and identifying body marks, 
scars, and tattoos.  The veteran reported he was in good 
health.  Service medical records reflect a relevant 
assessment of viral pharyngitis.  Upon separation examination 
dated in November 1986, the veteran's systems were clinically 
evaluated as normal with the exception of a tattoo and a 
scar.  In his report of medical history dated in November 
1986, the veteran reported that he was currently 
experiencing, or had in the past experienced, swollen or 
painful joints; ear, nose, and throat problems; sinusitis; 
eczema on his feet; bronchitis; shortness of breath; chronic 
cough; and low blood pressure.  

VA outpatient treatment records dated from November 1994 to 
July 1995 are silent for complaints, treatment, or diagnoses 
relevant to laryngopharyngitis.

Upon VA examination dated in July 1995, the examiner noted 
erythema of the nasopharynx, oropharynx, hypopharynx, and 
larynx.  A moderate pad of adenoids was noted as present in 
the midline.  The examiner noted the majority of the 
hypopharyngeal and laryngeal redness was located posteriorly, 
especially around the arytenoids.  Bilateral mild 
jugulodigastric node tenderness was also noted.  A relevant 
impression of chronic laryngopharyngitis due to 
gastroesophageal reflux was noted.  The examination does not 
reflect a review of the claims folder.

VA outpatient treatment records dated from June 1995 to 
August 1996 are silent for complaints, treatment, or 
diagnoses relevant to laryngopharyngitis.

At his RO hearing in November 1996, the veteran testified 
that he was not receiving treatment for laryngopharyngitis, 
but was treating himself with over the counter medication.  
(Transcript, pages 9-10).  The veteran testified he had 
frequent stomach aches, diarrhea, and vomiting while in the 
service.  The veteran also testified that he currently 
refluxed nightly.  (Transcript, page 10).  

Upon VA larynx and pharynx examination dated March 26, 1998, 
the examiner noted there were no radiographic studies in the 
claims folder to substantiate a diagnosis of reflux 
esophagitis and the only reference to any laryngeal pathology 
was the July 1995 mention of some redness in the posterior 
larynx.  The examiner noted no formal testing or work-up had 
been completed to substantiate the claim of gastroesophageal 
disease.  The examiner stated there was no documented 
evidence in the claims folder to entertain a diagnosis of 
either active or inactive laryngeal pharyngitis.  The 
examiner opined there was not sufficient evidence to warrant 
service connection.

Upon VA examination dated March 30, 1998, the examiner noted 
having reviewed the veteran's claims folder.  The examiner 
also noted there were no complaints of gastroesophageal 
reflux disease, pyrosis or a burning in the chest.  The 
examiner also noted there was only one mention in the 
veteran's claims folder of any laryngeal pathology.  The 
examiner opined there was insufficient evidence to warrant 
service connection

At his hearing before a Member of the Board in May 1999, the 
veteran testified that he treated his stomach problems with 
prescribed medication and he watched his diet.  

Analysis

Following review of the record, the Board concludes service 
connection for laryngopharyngitis due to gastroesophageal 
reflux is not warranted.  

The record is silent for a current diagnosis of 
laryngopharyngitis and/or gastroesophageal reflux.  Upon VA 
examination in March 1998, the examiners noted there were no 
complaints of gastroesophageal reflux disease, pyrosis or a 
burning in the chest in the record.  It was also noted there 
was only one mention in the veteran's claims folder of any 
laryngeal pathology.  Upon VA examination on March 26, 1998, 
the examiner opined there was not sufficient evidence to 
warrant service connection.  The Board recognizes the July 
1995 VA examination reflects an impression of chronic 
laryngopharyngitis due to gastroesophageal reflux.  However, 
even assuming that opinion is sufficient to establish a 
current diagnosis, the record remains silent for competent 
evidence of a nexus between laryngopharyngitis due to 
gastroesophageal reflux and an incident of service.  The 
Board further notes the July 1995 examination does not 
reflect that a review of the claims folder, including service 
medical records, was conducted at any time before the opinion 
was rendered.

Unfortunately, the claim for service connection for 
laryngopharyngitis due to gastroesophageal reflux is 
supported solely by the contentions of the veteran.  However, 
the Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertions that he 
currently suffers from laryngopharyngitis due to 
gastroesophageal reflux and that it was caused by his active 
service are neither competent nor probative of the issue in 
question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose the 
nature and etiology of his own condition.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).

Thus, the veteran's claim for service connection for 
laryngopharyngitis due to gastroesophageal reflux is not well 
grounded and must be denied.


V.  Service Connection for Reactive Airway Disease with 
Rhinitis and Asthma

Factual Background

Upon enlistment examination dated in May 1984, the veteran's 
systems were clinically evaluated as normal with the 
exception of wax in the left ear and identifying body marks, 
scars, and tattoos.  The veteran reported he was in good 
health.  Service medical records are silent for complaints, 
treatment, or diagnoses relevant to rhinitis, asthma, and/or 
reactive airway disease.  Upon separation examination dated 
in November 1986, the veteran's systems were clinically 
evaluated as normal with the exception of a tattoo and a 
scar.  In his report of medical history dated in November 
1986, the veteran reported that he was currently 
experiencing, or had in the past experienced, swollen or 
painful joints; ear, nose, and throat problems; sinusitis; 
eczema on his feet; bronchitis; shortness of breath; chronic 
cough; and low blood pressure.  

VA outpatient treatment records dated from November 1994 to 
July 1995 reflect a complaint of shortness of breath when 
lying down.  

Upon VA nose and sinus examination dated in July 1995, the 
veteran complained of awakening during the night with 
coughing, wheezing, and shortness of breath.  The veteran 
also complained of coughing and wheezing with athletic 
endeavors.  The examiner noted a relevant impression of 
reactive airway disease with allergic rhinitis, atypical 
asthma, to include exercise-induced asthma.  The report does 
not reflect that a review of the claims folder was conducted.  

VA outpatient treatment records dated from June 1995 to 
August 1996 reflect a complaint of shortness of breath 
lasting from one to two minutes not associated with exercise.  
It was noted the veteran's symptoms appeared somatic and 
vague without physical findings.  

At his RO hearing in November 1996, the veteran's spouse 
testified that the veteran had experienced chronic 
respiratory conditions in the service and since his 
discharge.  (Transcript, page 6).  The veteran testified he 
was not sure when he first sought treatment for a chronic 
pulmonary problem.  The veteran also testified he was not 
sure when he was first diagnosed with allergic rhinitis.  
(Transcript, page 7).  

Upon VA examination dated in June 1998, the examiners noted 
there was no historical, physical, or laboratory evidence of 
reactive airway disease with allergic rhinitis and atypical 
asthma.  The report reflects the veteran's claims folder was 
reviewed.

At his May 1999 hearing before a Member of the Board, the 
veteran testified that he had problems breathing as well as 
wheezing, and coughing.  (Transcript, page 12).

Analysis

Following a thorough review of the record, the Board 
concludes service connection for reactive airway disease with 
rhinitis and asthma is not warranted.

The record is silent for a current diagnosis of reactive 
airway disease with rhinitis and asthma.  Upon VA examination 
dated in June 1998, the examiners noted there was no 
historical, physical, or laboratory evidence of reactive 
airway disease with allergic rhinitis and atypical asthma.  
The Board recognizes the July 1995 VA examination reflects an 
impression of reactive airway disease with rhinitis and 
asthma.  However, even assuming that opinion is sufficient to 
establish a current diagnosis, the record remains silent for 
competent evidence of a nexus between reactive airway disease 
with rhinitis and asthma and an incident of service.  The 
Board further notes the July 1995 examination does not 
reflect that a review of the claims folder, including service 
medical records, was conducted at any time before the opinion 
was rendered.

Unfortunately, the claim for service connection for reactive 
airway disease with rhinitis and asthma is supported solely 
by the contentions of the veteran.  However, the Court has 
made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertions that he 
currently suffers from reactive airway disease with rhinitis 
and asthma and that it was caused by his active service are 
neither competent nor probative of the issue in question.  
While the veteran is competent to testify regarding the 
events that are alleged to have occurred during his active 
service, he is not competent to diagnose the nature and 
etiology of his own condition.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).


ORDER

1.  Service connection for sinusitis is denied. 

2.  Service connection for bronchitis is denied. 

3.  Service connection for a headache disorder is granted.

4.  Service connection for laryngopharyngitis with 
gastroesophageal reflux is denied.

5.  Service connection for reactive airway disease with 
rhinitis and asthma is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

